Citation Nr: 0733969	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1974 to 
January 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.

The issues of entitlement to service connection for left knee 
and right shoulder disabilities are addressed in the remand 
portion of the decision below and is remanded to the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran currently has a back disability.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2004 and a rating 
decision in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the July 2005 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide examinations in this case because 
the evidence does not establish the presence of any current 
disability of the back.  38 C.F.R. § 3.159(c)(4).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for any disability of 
the back.  The competent medical evidence does not show that 
the veteran currently has a diagnosed disability of the back.

The service medical records show that in October 1976 the 
veteran was in a motorcycle accident and was treated for a 
tender right midshaft clavicle and a fractured clavicle.  A 
November 1976 clinical note indicates that a collar brace was 
removed.  In February 1977, he complained of a sore right 
collar bone.  Upon examination, range of motion was good and 
his condition was diagnosed as an acute muscle contusion.  He 
also complained of a stiff lower back.  An examination of the 
back revealed tenderness in the lumbar region which was 
assessed as a lumbar sacral strain.  In a September 1977 
report of medical history, he claimed that he had recurrent 
back pain and a painful or trick shoulder or elbow.  However, 
the September 1977 separation examination report shows that 
but for a resolving left knee sprain, there were no 
additional medical problems.

VA medical records show that in June 2004, he complained of 
recent non-traumatic mid-lower region back pain.  Yet, the VA 
medical records are negative for diagnosis of any 
disabilities of the back.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has any 
diagnosed disability of the back.  While there is evidence of 
complaints of back pain in service in service, there are no 
current diagnoses of any current back disability.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. § 1110.  In the absence of proof of 
a present disability, there can be no valid claim.  The 
Board's perusal of the record in this case shows no competent 
proof of present disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In the absence of evidence showing current diagnosis 
of a back disability, service connection cannot be granted.

The Board recognizes the veteran's contentions as to the 
diagnoses and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, Vet. App. 398 
(1995).  As a layperson, however the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, his assertions do not constitute competent 
medical evidence that he now has any back disability.  To the 
extent that the veteran complains of any back pain, pain 
alone is not a disability for VA purposes.  The Court has 
held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the symptoms of pain can be attributed, there is no 
basis to find a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Therefore, service 
connection for a back disability is denied.


ORDER

Service connection for a back disability is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran alleges that his left knee was injured during 
service after someone fell on his knee.

The service medical records dated in August 1977 show 
complaints of left knee pain after someone fell on the knee.  
Upon examination, he was diagnosed with a LCL sprain-med.  
However, a clinical note dated in September 1977 notes that 
the left knee sprain had resolved and an examination was 
normal, except for mild snapping of the ant-lat capsule.  The 
September 1977 separation examination report notes a 
resolving left knee sprain.

VA medical records show complaints of increased knee pain 
with swelling an buckling.  Upon x-ray examination in May 
2004, the impression was mild bilateral degenerative joint 
disease, slightly more prominent on the left knee.  In July 
2004, he complained of very little left knee pain and no 
weakness.  The Board finds that a medical examination is 
needed to determine whether any current left knee disability 
is related to the veteran's service.

The service medical records show that in October 1976 the 
veteran was in a motorcycle accident and was treated for a 
tender right midshaft clavicle and a fractured clavicle.  A 
November 1976 clinical note indicates that a collar brace was 
removed.  In February 1977, he complained of a sore right 
collar bone.  Upon examination, range of motion was good and 
his condition was diagnosed as an acute muscle contusion.  In 
a September 1977 report of medical history, he claimed that 
he had a painful or trick shoulder or elbow.  However, the 
September 1977 separation examination report shows that but 
for a resolving left knee sprain, there were no additional 
medical problems.  However, because the veteran had a 
fractured bone inservice, the Board finds that an examination 
is necessary to determine whether there is any current 
residual of that fracture.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
an opinion as to whether it is as likely 
as not (50 percent probability or greater) 
that any current left knee disability was 
incurred in service or is etiologically 
related to the inservice left knee sprain.  
The examiner should also state whether 
there are any current residuals of the 
veteran's inservice fracture of the 
clavicle.

2.  Following completion of the foregoing, 
review the issue on appeal.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
\


 Department of Veterans Affairs


